DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending in this application.
Claim 3 is cancelled.
Claims 1, 12 and 16 are amended.
Claims 1-16 are presented for examination. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Amendments
Claim Interpretation
The term “separately controllable” in claims 1 and 16 is supported language from the applicant’s specification, but is not well defined in the context of the applicant’s invention. The invention contains an inlet and outlet valves that are separately controllable, where the timing for the outlet vale is dependent on the timing for the inlet valve, and the pulses for the inlet and outlet valves partly overlap. Therefore, the examiner is interpreting the term “separately controllable” as independent control signals being sent to the inlet and the outlet valves.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-10, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Publication Number 2011/0231076 A1) in view of Nimura (US Publication Number 2015/0298664 A1).
Regarding claim 1, Watanabe teaches a method for adjusting brake pressures of a motor vehicle, the method comprising: actuating, by a control unit, while taking into account determined dynamic state variables of wheels that are to be braked (Watanabe: Para. 0080; not in a wheel lock or slip state read on dynamic state variables of wheels).
 Watanabe doesn’t explicitly teach a pressure control valve comprising an inlet valve for ventilating a brake pressure line that connects the pressure control valve to a brake cylinder and a separately controllable outlet valve for venting the brake pressure line.
However Nimura, in the same field of endeavor, teaches a pressure control valve comprising an inlet valve for ventilating a brake pressure line that connects the pressure control valve to a brake cylinder and a separately controllable outlet valve for venting the brake pressure line (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a differential pressure between its upstream side and its downstream side for independent pressure control of the vehicle’s wheels (Nimura: Para. 0009).
wherein control times of the outlet valve are determined depending on control of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 0094).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe doesn’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses setting a value for the duty ratio in order to fluctuate the pulsed pressure, adjusted potential overlapping periods in order to control the accuracy of the brake liquid pressure generating optimum timing of the brake pulses (Watanabe: Para. 0089, 0096). The duty ratio is the ratio of the inlet and outlet pulses, which is set due to driving condition where the optimization of the brake fluid pressure can cause the periods of the inlet and outlet timing to overlap. The prior art’s “the opening period of the booster valve becomes at least a dischargeable period of the brake liquid” creates both ventilating and venting portions of the value open at the same time. The control times of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created overlapping periods because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 2, Watanabe teaches the method as claimed in claim 1, wherein in an external braking mode provided for a case where an external braking demand is received that is independent of a driver's braking demand, the control unit, adjusts the brake pressure in the brake pressure line according to the external braking demand (Watanabe: Para. 0087; brake request reads on independent of a driver's braking demand).
Watanabe doesn’t explicitly teach by determining control times of the outlet valve depending on control of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 0089, 0094).

Regarding claim 4, Watanabe doesn’t explicitly teach a number of actuations of the inlet valve during a build-up of brake pressure are counted and the control times of the outlet valve are determined depending on a number of already completed actuations of the inlet valve.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. The inverse number of the output rotations per one second creates a limit for the duty ratio. The open/close state of the booster valves are controlled by the duty ratio. Therefore the number of outlet rotations, or already completed motions, control the duty ratio that created the control times of the outlet valve (Watanabe: Para. 0097).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have altered the control times based on the number of completed actuations because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 5, Watanabe doesn’t explicitly teach the control times of the outlet valve are determined as a function of control times of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined the outlet control time as a function of the inlet control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 6, Watanabe teaches the method as claimed in claim 5, wherein during a braking process a correction factor is determined (Watanabe: Para. 0089; non-dischargeable period reads on correction factor).
Watanabe doesn’t explicitly teach, with which the control times of the inlet valve are weighted for determining the control times of the outlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. The non-dischargeable period reads on correction factor which is utilized in the dischargeable period that is later used to influence the control times of the inlet and outlet valves (Watanabe: Para. 0089). The non-dischargeable period is the correction factor that weighs the inlet and outlet control times. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a correction  because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 7, Watanabe doesn’t explicitly teach wherein the correction factor is constantly determined as a function of a measured deceleration of the vehicle according to predetermined determination instructions. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have create a correction factor as a function of the vehicle’s deceleration because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 8, Watanabe doesn’t explicitly teach wherein the correction factor is determined according to a predetermined characteristic curve as a function of a sum of  the control times of already completed actuations of the inlet valve and control times of the outlet valve that were previously determined in connection with a reduction of the brake pressure. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a full cycle in his calculations of valve pulses that includes the booster valve opening and closing periods. The period along with a set duty ratio 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a correction factor as a function of the summed inlet and outlet control times because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 9, Watanabe doesn’t explicitly teach wherein a predetermined time constant is subtracted from the control times of the inlet valve and the control times of the outlet valve that are to be summed. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. The pump dischargeable period is the sum of the opening and closing times of the booster valves. Watanabe creates one cycle that is equal to the pump dischargeable period pulse the pump non-dischargeable period. A counting or sum of the inlet and outlet control times occurs, and then that summation is compared with a changeable non-dischargeable period to create the suitable duty ratio for the pressure flow of the boost valves (Watanabe: Para. 0097).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have subtracted a time constant from the summed inlet and outlet 
Regarding claim 10, Watanabe teaches the method as claimed in claim 1, wherein the brake cylinder is vented or ventilated via the brake pressure line (Watanabe: Para. 0057; depressurization valves are arranged on each brake liquid pressure discharge passage reads on pressure line on a side of a pressure reservoir).
Watanabe doesn’t explicitly teach on a side of the pressure control valve lying on an other side of a pressure reservoir.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses brake line pressure lines connected to the downstream side of each pressure control valve (Watanabe: Para. 0057). The system includes pressure lines connected to one side of the pressure reservoir and the other end of the pressure reservoir connected to the first and second pressure control system that is comprised of a pressure control cylinder (Watanabe: Para. 0050). The pressure lines being on one side with the pressure reservoir on the other end reads on the pressure control valve lying on an other side of a pressure reservoir. The MPEP states that the rearrangement of parts is seen as an obvious matter of design choice by the applicant (MPEP 2144.04 VI).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pressure control valve lying opposite a pressure reservoir because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
claim 12, Watanabe teaches a brake system of a motor vehicle comprising, for each wheel: a brake cylinder: and a pressure control valve, the pressure control valve comprising an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line (Watanabe: Para. 0078; booster valves open and closed states read on inlet ventilating and outlet venting valves).
Watanabe doesn’t explicitly teach the inlet valve and the outlet valve being separately controllable and configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked.
However Nimura, in the same field of endeavor, teaches the inlet valve and the outlet valve being separately controllable and configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a differential pressure between its upstream side and its downstream side for independent pressure control of the vehicle’s wheels (Nimura: Para. 0009).
In the following limitation, Watanabe doesn’t explicitly teach wherein the control unit is configured to determine the control times of the outlet valve depending on control of the inlet valve. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe doesn’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses setting a value for the duty ratio in order to fluctuate the pulsed pressure, adjusted potential overlapping periods in order to control the accuracy of the brake liquid pressure generating optimum timing of the brake pulses (Watanabe: Para. 0089, 0096). The duty ratio is the ratio of the inlet and outlet pulses, which is set due to driving condition where the optimization of the brake fluid pressure can cause the periods of the inlet and outlet timing to overlap. The prior art’s “the opening period of the booster valve becomes at least a dischargeable period of the brake liquid” creates both ventilating and venting portions of the value open at the same time. The control times of the inlet valve and the control times of the outlet valves at least partly overlap. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created overlapping periods because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 13, Watanabe teaches the brake system as claimed in claim 12, wherein the control unit is configured to receive an external braking demand that is independent of the driver's braking demand (Watanabe: Para. 0087; brake request reads on independent of a driver's braking demand).
Regarding claim 14, Watanabe doesn’t explicitly teach wherein the brake pressure line is connected to a side of the pressure control valve lying on an other side of a pressure reservoir.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses brake line pressure lines connected to the downstream side of each pressure control valve (Watanabe: Para. 0057). The system includes pressure lines connected to one side of the pressure reservoir and the other end of the pressure reservoir connected to the first and second pressure control system that is comprised of a pressure control cylinder (Watanabe: Para. 0050). The pressure lines being on one side with the pressure reservoir on the other end reads on the pressure control valve lying on an other side of a pressure reservoir. The MPEP upholds that the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pressure control valve lying opposite a pressure reservoir because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
Regarding claim 16, Watanabe teaches a motor vehicle comprising: a brake system, the brake system comprising, for each wheel: a brake cylinder and a pressure control valve, the pressure control valve (Watanabe: Para. 0046; brake controlling apparatus reads on brake system).
Watanabe doesn’t explicitly teach comprising an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line, the inlet valve and the outlet valve being separately controllable.
However Nimura, in the same field of endeavor, teaches an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line, the inlet valve and the outlet valve being separately controllable (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a 
In the following limitation, Watanabe teaches configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked (Watanabe: Para. 0080; not in a wheel lock or slip state read on dynamic state variables of wheels).
Watanabe doesn’t explicitly teach wherein the control unit is configured to determine control times of the outlet valve depending on control of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 0094).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe doesn’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses setting a value for the duty ratio in order to fluctuate the pulsed pressure, adjusted potential overlapping periods in order to control the accuracy of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created overlapping periods because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Publication Number 2011/0231076 A1) in view of Nimura (US Publication Number 2015/0298664 A1) and in further view of Morselli et al. (US Publication Number 2016/0251005 A1).
Regarding claim 11, Watanabe and Nimura don’t explicitly teach wherein a brake system of a trailer vehicle can be indirectly activated via a brake pressure line for the trailer vehicle and a pressure control valve disposed in the brake pressure line for the trailer vehicle. 
However Morselli, in the same field of endeavor, teaches wherein a brake system of a trailer vehicle can be indirectly activated via a brake pressure line for the trailer vehicle and a pressure control valve disposed in the brake pressure line for the trailer vehicle (Morselli: Para. 0095).
Morselli teaches a tractor-trailer combination where there is an electronic connection between the two vehicles. When the pressure of the tractor's brakes increases there is an activation of the trailer's brakes through the tractor brake circuit on the hitching of the tractor-trailer joint. 
It would have been obvious to one of ordinary skill in the art at the time the invention was field to incorporate Morselli with Watanabe and Nimura to use the controlled trailer brake boost valves (Morselli: Para. 0115) to prevent jack-knifing or other motion instability of a tractor-trailer combination (Morselli: Para. 0110). 
Regarding claim 15, Watanabe and Nimura don’t explicitly teach wherein a brake pressure line for a trailer vehicle with a pressure control valve disposed in the brake pressure line for the trailer vehicle is connected to a pneumatic coupling head, to which a brake system of the trailer vehicle can be coupled and can be activated via the brake pressure line for the trailer vehicle.
However Morselli, in the same field of endeavor, teaches a brake pressure line for a trailer vehicle with a pressure control valve disposed in the brake pressure line is connected to a pneumatic coupling head (Morselli: Para. 0109, Fig. 2).

However Morselli, in the same field of endeavor, teaches a brake system of the trailer vehicle can be coupled and can be activated via the brake pressure line for the trailer vehicle (Morselli: Para. 0095).
Morselli teaches a tractor-trailer combination where there is an electronic connection between the two vehicles. When the pressure of the tractor's brakes increases there is an activation of the trailer's brakes through the tractor brake circuit on the hitching of the tractor-trailer joint. 
It would have been obvious to one of ordinary skill in the art at the time the invention was field to incorporate Morselli with Watanabe and Nimura to use the controlled trailer brake boost valves (Morselli: Para. 0115) to prevent jack-knifing or other motion instability of a tractor-trailer combination (Morselli: Para. 0110). 


In the alternative, Claims 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Publication Number 2011/0231076 A1) in view of Nimura (US Publication Number 2015/0298664 A1) and in further view of Luehrsen (US Publication Number 2015/0158477 A1).
claim 1, Watanabe teaches a method for adjusting brake pressures of a motor vehicle, the method comprising: actuating, by a control unit, while taking into account determined dynamic state variables of wheels that are to be braked (Watanabe: Para. 0080; not in a wheel lock or slip state read on dynamic state variables of wheels).
 Watanabe doesn’t explicitly teach a pressure control valve comprising an inlet valve for ventilating a brake pressure line that connects the pressure control valve to a brake cylinder and a separately controllable outlet valve for venting the brake pressure line.
However Nimura, in the same field of endeavor, teaches a pressure control valve comprising an inlet valve for ventilating a brake pressure line that connects the pressure control valve to a brake cylinder and a separately controllable outlet valve for venting the brake pressure line (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a differential pressure between its upstream side and its downstream side for independent pressure control of the vehicle’s wheels (Nimura: Para. 0009).
In the following limitation, Watanabe and Nimura don’t explicitly teach wherein control times of the outlet valve are determined depending on control of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe doesn’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and the outlet valve overlap.
However Luehrsen, in the same field of endeavor, teaches wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and the outlet valve overlap (Luehrsen: Para. 0005, 0048, 0075; directing engine intake air through an ejector to supply vacuum to a brake booster independent of a brake booster vacuum; intake and exhaust valve opening and/or closing timings may vary, such as to provide positive or negative valve overlap; directing engine intake air through an ejector to supply vacuum to a brake booster independent of a brake booster vacuum).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Luehrsen’s overlapping intake and exhaust valve opening and closing (Luehrsen: Para. 0048) into Watanabe and Nimura in order to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
claim 12, Watanabe teaches a brake system of a motor vehicle comprising, for each wheel: a brake cylinder: and a pressure control valve, the pressure control valve comprising an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line (Watanabe: Para. 0078; booster valves open and closed states read on inlet ventilating and outlet venting valves).
Watanabe doesn’t explicitly teach the inlet valve and the outlet valve being separately controllable and configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked.
However Nimura, in the same field of endeavor, teaches the inlet valve and the outlet valve being separately controllable and configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a differential pressure between its upstream side and its downstream side for independent pressure control of the vehicle’s wheels (Nimura: Para. 0009).
In the following limitation, Watanabe doesn’t explicitly teach wherein the control unit is configured to determine the control times of the outlet valve depending on control of the inlet valve. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe and Nimura don’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.
However Luehrsen, in the same field of endeavor, teaches wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap (Luehrsen: Para. 0005, 0048, 0075; directing engine intake air through an ejector to supply vacuum to a brake booster independent of a brake booster vacuum; intake and exhaust valve opening and/or closing timings may vary, such as to provide positive or negative valve overlap; directing engine intake air through an ejector to supply vacuum to a brake booster independent of a brake booster vacuum).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Luehrsen’s overlapping intake and exhaust 
Regarding claim 16, Watanabe teaches a motor vehicle comprising: a brake system, the brake system comprising, for each wheel: a brake cylinder and a pressure control valve, the pressure control valve (Watanabe: Para. 0046; brake controlling apparatus reads on brake system).
Watanabe doesn’t explicitly teach comprising an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line, the inlet valve and the outlet valve being separately controllable.
However Nimura, in the same field of endeavor, teaches an inlet valve for ventilating a brake pressure line that is directly or indirectly connected to the brake cylinder and an outlet valve for venting the brake pressure line, the inlet valve and the outlet valve being separately controllable (Nimura: Para. 0042, 0044, Fig. 1; the opening degree of the valve element is adjusted by controlling the amount of current applied to the solenoid, current value, whereby the hydraulic pressure at the downstream side of the linear control valve can continuously be changed reads on separately controllable).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Nimura into Watanabe in order to adjust a differential pressure between its upstream side and its downstream side for independent pressure control of the vehicle’s wheels (Nimura: Para. 0009).
In the following limitation, Watanabe teaches configured to be actuated by a control unit while taking into account determined dynamic state variables of the wheels that are to be braked (Watanabe: Para. 0080; not in a wheel lock or slip state read on dynamic state variables of wheels).
Watanabe doesn’t explicitly teach wherein the control unit is configured to determine control times of the outlet valve depending on control of the inlet valve. 
However, Watanabe is deemed to implicitly disclose an equivalent teaching. Watanabe discloses a duty ratio that is the ratio between the closing and the opening times of the valve. Since the opening and closing times are tied together in the duty ratio, the duty ratio reads on the control time of the outlet valve being dependent on the inlet valve control (Watanabe: Para. 0094).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created an outlet valve control time based on an inlet valve control time because timing the opening and closing of valves are synchronized to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).
In the following limitation, Watanabe and Nimura don’t explicitly teach wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.
However Luehrsen, in the same field of endeavor, teaches wherein control times of the inlet value and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap (Luehrsen: Para. 0005, 0048, 0075; directing engine intake air through an ejector to supply vacuum to a brake booster independent of a brake booster vacuum; intake and exhaust valve opening and/or closing timings may vary, such as to provide positive or negative valve overlap; 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Luehrsen’s overlapping intake and exhaust valve opening and closing (Luehrsen: Para. 0048) into Watanabe and Nimura in order to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002).


Response to Arguments
Applicant’s arguments, filed 16 November 2020, with respect to the rejection of claims 1-10, 12-14, and 16 under 35 U.S.C. §103 have been fully considered, but are not persuasive.
Applicant argues that “wherein control times of the inlet valve and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap” is not taught by the prior art.
In response to the argument above, Watanabe discloses setting a value for the duty ratio in order to fluctuate the pulsed pressure, adjusted potential overlapping periods in order to control the accuracy of the brake liquid pressure generating optimum timing of the brake pulses (Watanabe: Para. 0089, 0096). The duty ratio is the ratio of the inlet and outlet pulses, which is set due to driving condition where the optimization of the brake fluid pressure can cause the periods of the inlet and outlet timing to overlap. The prior art’s “the opening period of the booster valve becomes at least a dischargeable period of the brake liquid” creates both ventilating and venting portions of 
Applicant next argues that it is not clear, however, which valves are being referred to in Watanabe’s paragraph 0002 or whether such valves correspond to inlet and outlet valves of a pressure control valve as claimed.
In response to the argument above, consideration of the Watanabe reference is not limited to simply paragraph 0002. This paragraph was cited to show synchronizing take in and discharge timing to enhance the controllability of the brake liquid pressure (Watanabe: Para. 0002). Note that Watanabe teaches while the piston 691A is being pushed to discharge brake liquid is being carried out, the other piston 691B is pushed to intake brake liquid (Watanabe: Para. 0069). Watanabe clearly defines which valves are inlet and outlet valves and the ability for both valves to move at the same time creating an overlap in control timing. Watanabe’s background art increases the request period of the braking force to the predetermined wheel and a non-dischargeable period of the brake liquid in the piston pump may overlap. The requested braking force with respect to the wheel may not be generated at the desired timing and the control accuracy of the vehicle behavior control may lower (Watanabe: Para. 0008-0009). Watanabe is brake controlling apparatus capable of enhancing the control accuracy at the time of the boost request of the brake liquid pressure in the braking device that uses the piston pump. Further, note that Watanabe teaches while the piston 691A is being pushed to 
Applicant next argues that “portions of Watanabe demonstrate how that reference does not suggest, much less disclose, that its booster valves 50,53 and depressurization valves 58-61 are simultaneously in an open state, or overlap.”
In response to the argument above, the reference Watanabe is not limited only to the portions that the applicant has argued. Watanabe teaches while the piston 691A is being pushed to discharge brake liquid is being carried out, the other piston 691B is pushed to intake brake liquid (Watanabe: Para. 0069). Watanabe clearly defines which valves are inlet and outlet valves and the ability for both valves to move at the same time creating an overlap in control timing. Watanabe’s background art increases the request period of the braking force to the predetermined wheel and a non-dischargeable period of the brake liquid in the piston pump may overlap. The requested braking force with respect to the wheel may not be generated at the desired timing and the control accuracy of the vehicle behavior control may lower (Watanabe: Para. 0008-0009). Watanabe is brake controlling apparatus capable of enhancing the control accuracy at the time of the boost request of the brake liquid pressure in the braking device that uses the piston pump. Further, note that Watanabe teaches while the piston 691A is being pushed to discharge brake liquid is being carried out, the other piston 691B is pushed to intake brake liquid (Watanabe: Para. 0069). Watanabe clearly defines which valves are 
Applicant next argues that Morselli and Nimura fails to remedy the deficiencies of Watanabe and Nimura.
In response to the argument above, the examiner did not utilize Morselli or Nimura to reject “wherein control times of the inlet valve and the control times of the outlet valve at least partly overlap such that opening times of the inlet valve and outlet valve overlap.” The cited claim limitation was reject by Watanabe, and because there was no issue raised with the dependent claims, these claims 11 and 15 rise and fall with the independent claims.
Applicant next argues that “EP ‘043 does not teach or suggest its inlet valve being actuated during the actuation of the outlet valve.” 
In the response to the argument above, the arguments are not persuasive for this rejection, because this reference is not the basis of the grounds of rejection. Instead the examiner is rejecting the independent claims in view of Watanabe in view of Nimura. In the alternative, the examiner is rejecting the independent claims in view of Watanabe in view of Nimura and in further view of Luehrsen.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, the Watanabe’s brake controlling apparatus in view of Nimura’s vehicle brake control device reads on applicant’s method for adjusting brake pressures of a vehicle via control of a pressure control valve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe et al. US publication 2012/0215414 A1 teaches varying booster brake valve timing due to braking conditions.
Hidehiro Yamamoto US publication 2016/0152217 A1 teaches a control unit for trailer brakes using signals from the towing vehicle.
Morselli et al. US publication 2016/0251005 A1 teaches a control unit for trailer pneumatic pulse braking.
Watanabe US publication 2014/0244128 A1 teaches a control unit for a trailer braking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663